Le Grand, G. J.,
delivered the opinion of this court.
This case we regard as concluded by the decision in Uhl *360vs. Dillon, et al., 10 Md. Rep., 500. That was a case whichy although in its general features somewhat like the present, was stronger in its allegations of fraud, but the court did not consider it such an one as to justify the granting of an injunction and the appointment of a receiver. It alleged that the complainant, having sold his real estate and received the money for it, was proceeding to collect his debts, as they were informed and believed, with the intention to abscond to parts unknown, and thereby defraud his creditors. Here the principal allegation is, that the complainant/ears and believes that it is the purpose of the defendant to perpetrate a fraud on him by placing his effects beyond his reach before he can obtain a judgment. Neither the case in 10 Md. Rep., to which we refer, nor this one, is within the 2nd section of the Act of 1835, chapter 380.
(Decided July 29th, 1859.)

Order reversed with costs.